Case 1:20-cv-20304-RNS Document 17 Entered on FLSD Docket 04/21/2020 Page 1 of 5



                              United States District Court
                                        for the
                              Southern District of Florida

   Sinclair & Wilde, Ltd., Plaintiff,      )
                                           )
   v.                                      )
                                           ) Civil Action No. 20-20304-Civ-Scola
   TWA International, Inc. and others,     )
   Defendants.                             )
                Order Denying the Defendants’ Motion to Dismiss
        Now before the Court the Defendants’ motion to dismiss for lack of
  personal jurisdiction. For the reasons set forth below, the Court denies the
  motion to dismiss (ECF No. 13) filed by the Defendants TWA International, Inc.
  (“TWA”) and Carlos Villarrutia.
        1. Background
          The Plaintiff Sinclair & Wilde, Ltd. (“Sinclair”) filed suit against the
  Defendants for breaking an agreement to lease an aircraft. Now the Defendants
  move to dismiss the complaint, arguing that this Court lacks personal
  jurisdiction over the Defendants. The Court notes that the Defendants failed to
  file a reply in support of their motion to dismiss.
          Sinclair is incorporated in the state of Delaware and its principal place of
  business is in New York. (ECF No. 10 at ¶ 6.) Sinclair is a global strategic advisory
  firm that offers a range of consulting services to its customers all over the world.
  (Id. at ¶¶ 1-2.) Sinclair negotiated a lease of an aircraft from TWA, a Wyoming
  company that sells and leases aircrafts. (Id. at ¶ 14.) The leased aircraft’s first
  flight was scheduled to depart from Miami to Europe in August of 2019. (Id. at ¶
  25-26.) After paying the Defendants $330,0000.00 for the six-month aircraft
  lease, the Defendants failed to timely deliver the leased aircraft in Miami, Florida.
  (Id. at ¶ 27.) Since then, the Defendants have refused to return the $330,000 to
  Sinclair. (Id. at ¶ 32.) Carlos Villarrutia, a citizen of Texas, and Eduardo Nunez,
  a citizen of Mexico, were named as individual defendants. (Id. at ¶¶ 8-9.)
          The Plaintiff alleges that the Defendants never intended to deliver the
  leased aircraft and that they intended to steal the $330,000 from the. Since
  August of 2019, the Defendants sold the aircraft to a third party and have
  nevertheless refused the return the money to Sinclair. (Id. at ¶ 31.)
Case 1:20-cv-20304-RNS Document 17 Entered on FLSD Docket 04/21/2020 Page 2 of 5



        2. Legal Standard
         Federal Rule of Civil Procedure 12(b)(2) governs motions to dismiss for lack
  of personal jurisdiction. “A court must dismiss an action against a defendant
  over which it has no personal jurisdiction.” Verizon Trademark Servs., LLC v.
  Producers, Inc., 810 F. Supp. 2d 1321, 1323-24 (M.D. Fla. 2011). To withstand
  a motion to dismiss, the plaintiff must plead sufficient facts to establish a prima
  facie case of jurisdiction over the non-resident defendant’s person. Virgin Health
  Corp. v. Virgin Enters. Ltd., 393 F. App’x 623, 625 (11th Cir. 2010).
         “Whether the court has personal jurisdiction over a defendant is governed
  by a two-part analysis.” Verizon Trademark Servs., 810 F. Supp. 2d at 1324.
  First, the court must determine whether the applicable state long-arm statute is
  satisfied. Future Tech. Today, 218 F.3d at 1249. “When a federal court uses a
  state long-arm statute, because the extent of the statute is governed by state
  law, the federal court is required to construe it as would the state’s supreme
  court.” Lockard v. Equifax, Inc., 163 F.3d 1259, 1265 (11th Cir. 1998); see also
  Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357,
  1361 (11th Cir. 2006). Second, if the state long-arm statute is satisfied, the court
  must analyze “whether the exercise of jurisdiction over the defendant comports
  with the Constitution’s requirements of due process and traditional notions of
  fair play and substantial justice.” Verizon Trademark Servs., 810 F. Supp. 2d at
  1324; Sculptchair, Inc. v. Century Arts, 94 F.3d 623, 626 (11th Cir. 1996).
        3. Analysis
              A. Florida’s Long-Arm Statute Authorizes the Court to Exercise
              Jurisdiction Over the Defendants.
         A defendant can be subject to personal jurisdiction under Florida’s long-
  arm statute in two ways: first, section 48.193(1)(a) lists acts that subject a
  defendant to specific personal jurisdiction—that is, jurisdiction over suits that
  arise out of or relate to a defendant’s contacts with Florida; and, second, section
  48.193(2) provides that Florida courts may exercise general personal
  jurisdiction—that is, jurisdiction over any claims against a defendant, regardless
  of whether they involve the defendant’s activities in Florida—if the defendant
  engages in “substantial and not isolated activity” in Florida. See Carmouche v.
  Tamborlee Management, Inc., 789 F.3d 1201, 1203–1204 (11th Cir. 2015). Here,
  Sinclair argues that the Court has specific jurisdiction over the Defendants
  pursuant to § 48.193(1)(a)(7), Florida Statutes.
         Section 48.193(1)(a)(7) provides that a person or entity who “breach[es] a
  contract in this state by failing to perform acts required by the contract to be
  performed in this state” is subject to personal jurisdiction of courts in Florida.
Case 1:20-cv-20304-RNS Document 17 Entered on FLSD Docket 04/21/2020 Page 3 of 5



  Fla. Stat. § 48.193(1)(a)(7). “This provision means that there must exist a duty
  to perform an act in Florida.” Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1218
  (11th Cir. 1999) (determining that this provision of the long-arm statute does not
  apply because no acts needed to be performed in Florida and duty to tender
  performance to Florida resident was not enough).
         Here, the Defendants failed to deliver the leased aircraft to Sinclair in
  Miami as required by the contract. This failure to deliver the leased aircraft in
  Miami allegedly constitutes a breach of the parties’ contract. Because the
  contract imposed a duty on the Defendants to perform an act in Florida—to
  deliver the aircraft in Miami—and because the Defendants failed to fulfill that
  duty, the Court has jurisdiction over the Defendants under § 48.193(1)(a)(7). See
  Pacific Coral Shrimp v. Bryant Fisheries, 844 F. Supp. 1546, 1548-49 (S.D. Fla.
  1994) (King, J.) (finding jurisdiction under (1)(g) [now (1)(a)(7)] because buyer
  breached promise to pay for goods in Florida); Groome v. Feyh, 651 F. Supp. 249,
  252 (S.D. Fla. 1986) (Gonzalez, J.) (no (1)(g) jurisdiction where no indication that
  duty allegedly breached (delivery) was to be performed in Florida).
              B. The Court’s Exercise of Jurisdiction Over the Defendants
              Complies with Due Process.
        After ensuring personal jurisdiction under the forum state’s long-arm
  statute, the Court must next ensure that invoking personal jurisdiction would
  not violate the Defendants’ Due Process rights. The Eleventh Circuit uses a
  three-part due process test:
        (1) whether the plaintiff’s claims arise out of or relate to at least one
        of the defendant’s contacts with the forum;
        (2) whether the nonresident defendant purposefully availed himself
        of the privilege of conducting activities within the forum state, thus
        invoking the benefit of the forum state’s laws; and
        (3) whether the exercise of personal jurisdiction comports with
        traditional notions of fair play and substantial justice.
  Louis Vuitton, 736 F.3d at 1355 (internal quotation marks omitted). “The plaintiff
  bears the burden of establishing the first two prongs, and if the plaintiff does so,
  a defendant must make a compelling case that the exercise of jurisdiction would
  violate traditional notions of fair play and substantial justice.” Id.
          As to the first prong (arising out of or relatedness) a court should “focus
  on the direct causal relationship between the defendant, the forum, and the
  litigation.” Id. at 1355–56. TWA and Villarrutia both contracted with the Plaintiff
  to perform the delivery of the aircraft in Florida, and it is the breach of this
Case 1:20-cv-20304-RNS Document 17 Entered on FLSD Docket 04/21/2020 Page 4 of 5



  contract that is the subject of this litigation. The litigation arises out of the
  Defendants failure to deliver the aircraft to the Plaintiff in Florida, and therefore,
  the forum is sufficiently related to the litigation.
         As to the second prong (purposeful availment) a court may apply the
  traditional minimum-contacts test. “[W]hen inspecting a contractual
  relationship for minimal contacts, we follow a ‘highly realistic approach’ that
  focuses on the substance of the transaction: prior negotiations, contemplated
  future consequences, the terms of the contract, and the actual course of dealing.”
  Diamond Crystal Brands, Inc. v. Food Movers Intern., Inc., 593 F.3d 1249, 1268
  (11th Cir. 2010). “The focus must always be on the nonresident defendant’s
  conduct, that is, whether the defendant deliberately engaged in significant
  activities within a state or created continuing obligations with residents of the
  forum.” Id. “This focus ensures that a defendant will not be subject to jurisdiction
  based solely on ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts.” Id. (citing Burger
  King v. Rudzewicz, 471 U.S. 462, 475 (1985)). Here, the Defendants negotiated
  a contract that required future contact with the forum. The terms of the contract
  and the future consequences of those terms required performance of the contract
  in Miami. (ECF No. 10 at ¶ 27.) This is sufficient to satisfy purposeful availment
  with the forum. See Diamond Crystal Brands, Inc., 593 F.3d at 1269 (“A contract
  calling for payment and delivery in a forum requires ‘contact’ with the forum”); S
  & Davis Int’l, Inc. v. Yemen, 218 F.3d 292, 1305 (11th Cir. 2000) (“Performance
  logically required contact and interaction with the United States, as discussed
  in the contract (such as designating a U.S. bank for payment and a point of
  departure for shipping)”).
         As to the third prong (fair play and substantial justice), a court may hold
  that exercise of jurisdiction violates due process if a defendant makes a
  compelling case that the exercise of jurisdiction would violate traditional notions
  of fair play and substantial justice. The Defendants have failed to make a
  compelling case. The Defendants argue that the Courts exercise of jurisdiction
  would violate fair play and substantial justice because the Defendants are
  unduly burdened by litigating in Florida because they are citizens of other states
  and because Florida has no interest in this dispute. However, both have obtained
  Florida counsel, and, as TWA is from Wyoming and Villarrutia is from Texas, at
  least one of the Defendants will need to litigate in a different state no matter
  where it is litigated. Additionally, Florida has an interest in litigating this dispute
  because to ensure these violations of law do not occur in Florida and because
  “the alleged harm to Plaintiff has been felt in Florida.” Sutherland v. SATO Global
  Solutions, Inc., 2018 WL 3109627, *6 (S.D. Fla. Apr. 10, 2018) (Dimitrouleas, J.)
  (jurisdiction complied with due process when non-resident defendant breached
  contract in Florida).
Case 1:20-cv-20304-RNS Document 17 Entered on FLSD Docket 04/21/2020 Page 5 of 5



               C. Venue is Proper.
          Venue is proper under 28 U.S.C. § 1391(b), which allows a plaintiff to file
  a civil action in which “a judicial district in which a substantial part of the events
  or omissions giving rise to the claim occurred.” The parties’ contract was to be
  performed in Miami, Florida. And since delivery did not occur, the omission
  giving rise to this suit should have occurred in Miami. Moreover, the venue
  provision also provides that “if there is no district in which an action may
  otherwise be brought as provided in this section, any judicial district in which
  any defendant is subject to the court’s personal jurisdiction with respect to such
  an action.” 28 U.S.C. § 1391(b). So even if, as the Defendants argue, venue is
  not proper because a substantial part of the events or omissions giving rise to
  the claim did not occur in Florida, venue is still proper under section 1391(3).
  The Defendants’ argument that venue in the Southern District of Florida is
  meritless, and the Court will not dismiss the case for this reason.
        4. Conclusion
        In sum, the Court denies the Defendants’ motion to dismiss the case for
  lack of personal jurisdiction (ECF No. 13).
        Done and ordered in chambers, at Miami, Florida on April 21, 2020.



                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
